Nehrbas, J.
Every inquest taken in a cause is a trial, for which a trial fee may be taxed. The sum paid for the privilege of opening the inquest is in the nature of a penalty imposed, and does not interfere with the taxation of costs to the party ultimately successful. Cohn v. Husson, 3 How. Pr. (N. S.) 130. But the amount taxable for proceedings after granting of a new trial can scarcely be made applicable to the case of setting aside an inquest. The clerk’s taxation will, therefore, be affirmed, except as to the item of $50 for proceedings before and after granting two new trials, which item will be disallowed.